Order entered July 24, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01033-CV

   DEMETRA JEFFERSON WYSINGER FOR AND AS POA FOR DEMONDRIA
 JEFFERSON, TYSWAYLA MITCHELL, PRINCE LOUIS WYSINGER AND MINOR
                       CHILDREN, Appellant

                                              V.

    GEICO COUNTY MUTUAL INSURANCE, FARMERS INSURANCE, AND RON
                  MONTGOMERY MOTORS, Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-00628-E

                                          ORDER
       Before the Court is appellant’s July 23, 2018 motion for an additional extension of time

to file reply brief. We GRANT the motion and ORDER the brief be filed no later than August

22, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE